Opinión disidente del
Juez Asociado Señor Negrón García,
a la que se une el Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 31 de enero de 1978
Luego de una profunda reflexión, respetuosamente, pero con vehemencia, disiento. La Resolución de hoy — producto de tres ponencias y criterios disímiles que convergen hacia una misma disposición — representa un retroceso histórico en los *745horizontes del campo de la ética del abogado puertorriqueño y afecta los cimientos del Tribunal como intérprete de nuestra Ley Fundamental y los Cánones de Ética Profesional. De un lado la opinión del Juez Presidente, Señor Trías Monge — a la cual se unen los Jueces Asociados Señores Dávila y Torres Rigual — reconoce el “desencanto” de los métodos tradicional-mente ensayados en la jurisdicción norteamericana para la solución de los problemas éticos que conlleva el ejercicio de la profesión por el abogado legislador, percibe el “soplo de brisas de cambio” en cuanto atribuirle carácter absoluto al privi-legio de inmunidad legislativa y además acepta que por inac-ción legislativa nada fundamental ha ocurrido en el presente siglo; no obstante, con elegantia juris lamentablemente re-húsa concluir que en el panorama constitucional del país, la Convención Constituyente rechazó la noción de privilegios para abogados legisladores postulantes. Y por otro, las opi-niones separadas de los Jueces Asociados Señores Martín e Irizarry Yunqué — que aun coincidiendo con este disenso en el extremo relativo a la existencia del poder inherente del Tribunal para reglar la cuestión — por distintos fundamentos, están de acuerdo con la Resolución adoptada.
Como prólogo, tres supuestos básicos cristalizados en nuestra jurisprudencia apuntalan esta disidencia: el pri-mero, formulado con clarividencia jurídica hace más de medio siglo, a saber, que “[l]os abogados que se sientan en la Legis-latura son también funcionarios de esta corte [y . . .] tienen un doble deber”, Claudio v. Ortiz, 29 D.P.R. 435, 443 (1921); el segundo, más antiguo pero de igual valía, que propugna la cualidad de “buen carácter moral” como requisito indispensable para el ejercicio de la abogacía, In re Abella, 14 D.P.R. 748, 751 (1908); y el tercero, que “. . . [l]os abogados deb[en] evitar hasta las apariencias de lo malo, y especial-mente en el ejercicio de la profesión ante las cortes y con-servar sus togas libres de toda posibilidad de contaminación.” *746Negrón et al. v. El Superintendente de Elecciones, 11 D.P.R. 366, 370-371 (1906).
En decisión per curiam fechada 9 de abril de 1976 en el caso de epígrafe enunciamos el siguiente pronunciamiento ético:
“En virtud de nuestra facultad constitucional e inherente de reglamentar la profesión de abogado, y en el ejercicio de nuestra indelegable obligación de irle dando contenido concreto a los principios enunciados en el Código de Ética Profesional, resolve-mos que existe una insalvable incompatibilidad en el ejercicio de la abogada ante los Tribunales de Primera Instancia — directa-mente o mediante asociados o-delegados — y el pertenecer a una Comisión del Senado que tenga a su cargo la consideración de nombramientos de jueces o fiscales.” (Bastardillas nuestras.)
En extenso, razonado y documentado alegato, el Presi-dente del Senado de Puerto Rico(1) — quien no cuestiona las bondades y elevada intención de esencial moral pública que informa el contenido de nuestra norma — ha persuadido a una mayoría del Tribunal de que la abandonemos por interacción de votos resultantes fundados en los siguientes criterios tripartitos : (1) ser inconstitucional por trascender la autoridad del Tribunal e intervenir con una facultad exclusiva del cuerpo legislativo; afectar adversamente el descargo de las obligaciones asignadas por la Constitución al Senado de Puerto Rico; y representar una violación a la inmunidad legislativa; (2) ser una norma imperfecta e incompleta que debe ampliarse; y (3) la expectativa y confianza de que las Cámaras Legislativas actúen.
Consciente del reclamo de poder que conlleva y lo delicado del problema, se escribe esta disidencia con toda considera-ción a tales criterios jurídicos, reconociendo su importancia y el interés que siempre ha despertado en el ambiente profe-*747sional las veces que se ha suscitado, produciéndose posiciones antagónicas, a veces con exaltada pasión. Las conclusiones expuestas no deben estimarse como menguante de la acos-tumbrada deferencia hacia el Poder Legislativo y sus miem-bros. Obviamente son sin perjuicio, como se intima en el ale-gato y poderosamente sugiere una pluralidad de magistrados del Tribunal, de que dicho foro adopte integralmente otras reglas de conducta incluyendo un Código de Ética para todos los legisladores según ha sido el interés manifestado de muchos, tanto en el pasado como presente, (2) preocupados más allá de las fronteras que trascienden las complejas teo-rías sobre deontología profesional. (3)
*748I
Facultad Constitucional Tribunal Supremo Reglamentar Pro-fesión Abogacía — (Admisión, Disciplina y Normas Éticas)
Primeramente, no se cuestiona persuasivamente la facul-tad del Tribunal Supremo para reglamentar en sus distintos aspectos la profesión de abogado. (4) Innumerables decisiones antes y después de la aprobación de la Constitución, sostienen ampliamente que . . la remoción, al igual que la admisión al ejercicio de la abogacía, es facultad inherente de la rama judicial . . . In re Liceaga, 82 D.P.R. 252, 255 (1961); In re Andréu Ribas, 81 D.P.R. 90, 121 (1959); In re Pagán, 71 D.P.R. 761, 763 (1950); In re Abella, 67 D.P.R. 229, 238 (1947); In re González Blanes, 65 D.P.R. 381, 390-391 (1945); In re Bosch, 65 D.P.R. 248, 251 (1945); In re Arroyo Rivera, 63 D.P.R. 796, 798 (1944); Guerrero v. Tribunal de Apelación, 60 D.P.R. 241, 247-252 (1942); Ex parte Jiménez, 55 D.P.R. 54 (1939); In re Tormes, 30 D.P.R. 267, 268 (1922). La razón fundamental para esta doctrina quedó claramente expuesta en In re Díaz, 16 D.P.R. 82, 92 (1910):
*749“[l]a misión de los abogados en la sociedad es altamente noble, pues están llamados a auxiliar a la recta administra-ción de justicia. En ellos confían, no sólo las partes interesa-das en los pleitos, sino las cortes mismas.” Recientemente rei-teramos que “[s]u misión como tal no se limita meramente a representar intereses privados — en este caso los suyos — sino a ser un instrumento leal y eficaz de la administración de la justicia y del orden en nuestra sociedad.” Martínez Rivera v. Sears, Roebuck, 98 D.P.R. 641, 652 (1970).
Un miembro actual del foro puertorriqueño, en sus estu-dios académicos iniciales, trazó la trayectoria jurispruden-cial de la siguiente forma:
“El procedimiento de disbarment se instituye por las cortes en el ejercicio de su poder inherente para disciplinar a los miem-bros del foro. A este respecto se expresó nuestro Tribunal Supremo en el caso de In re Arroyo Rivera, 68 D.P.R. 796, 798, diciendo que ‘. . . no hay duda en cuanto al poder inherente de este tribunal para desaforar o tomar cualquier otra medida dis-ciplinaria contra los miembros del Foro de esta corte ....’. Ese poder de desaforar y disciplinar a los miembros del foro nace como consecuencia o resultado de la facultad, también inherente, que tienen las mismas cortes para admitir aspirantes al ejer-cicio de la profesión de abogado. Siendo un poder inherente de las cortes, se dijo en Ex Parte Boneta, 39 D.P.R. 154, 160, ‘. . . el poder para admitir aspirantes al ejercicio de la profesión [de abogado] es judicial, y no legislativo’. Y en In re Pagán, 71 D.P.R. 761, 763, señaló el Tribunal que ‘la admisión al ejercicio de la abogacía, es facultad inherente de la rama judicial’. En consonancia con estos principios, nuestro Tribunal Supremo ha reiterado que ese poder no puede ser limitado ni restringido por la Legislatura.
Esta facultad de autorizar aspirantes a ejercer la profesión de abogado ha sido siempre prerrogativa del poder judicial en el derecho anglosajón. La razón detrás de este principio es que la corte debe protegerse a sí misma y proteger al público de abogados ignorantes y egoístas. El origen de esta facultad se re-monta, según la opinión general, al estatuto de 4 Henry IV, c. 18 (1402).” Nota: Arroyo Eli B., Facultad de la Rama Judicial Para Reglamentar la Profesión Legal, Yol. XX, Rev. Jur. *750U.P.R., 38-86 (Cita precisa 39-40 (1950). Véanse además: Toledo Alamo D., Admisión al Ejercicio de la Abogacía, 3 Rev. Jur. U.P.R., 244-247 (1934) ; Nota: Baragaño Amadeo R., Los Procedimientos de Desaforo en Puerto Rico, Vol. 30, Idem., 271-283 (1961).
En segundo lugar* no es determinante, a los fines de la decisión que se nos pide de dejar sin efecto o modificar nues-tro pronunciamiento, que el mismo se caracterice como un nuevo canon de ética que no pasó por el tamiz tradicional del Colegio de Abogados. Salvo circunstancias extremas e inapla-zables que demanden rápida acción, dicho curso de acción será el que observaremos, aclarando que la encomienda legislativa a dicha institución de adoptar reglas de conducta profesional plasmada específicamente en su ley orgánica, (5) reconoce la naturaleza exclusiva y eminentemente judicial que posee este foro sobre la materia, al disponer taxativamente que tales cánones regirán “con la aprobación del Tribunal Supremo.” Y como expresáramos en In re Bosch, supra, de nuestras de-cisiones poniendo en vigor dicha legislación, “no puede infe-rirse . . . que hemos cedido al Colegio el control de los miem-bros de nuestro foro.” Pág. 251. En In re Vélez, 103 D.P.R. 590, 597 (1975), nos referimos a “nuestra indelegable fun-ción de imprimirle contenido a los valores éticos que acom-paña el ejercicio de la profesión de abogado.” (Bastardillas nuestras.)
En síntesis, el desarrollo doctrinal jurisprudencial antes y después de la Constitución, da base para sostener la facul-tad nuestra para reglamentar la profesión de abogado y de que la corrección y validez de una norma ética no puede ha-cerse depender exclusivamente de que sea aprobada por la Asamblea Legislativa o el organismo en que ésta haya dele-gado. “Y como el poder inherente del Tribunal Supremo no se deriva del poder legislativo, la causa de disbarment no tiene *751que ser necesariamente una de las definidas en los estatutos, siempre que al abogado se le conceda una oportunidad de ser oído en su defensa.” In re González Blanes, supra, pág. 391.
HH 1 — i

Historial de la Convención Constituyente

La opinión del Juez Presidente examina el historial de la Convención Constituyente y concluye que se . . estaba re-teniendo y aun fortaleciendo el privilegio de inmunidad par-lamentaria y se dejaba intocado el ámbito de las incompati-bilidades” contenidas en la Sec. 15, Art. Ill de la Constitu-ción. (6) Para determinar la corrección o no de la anterior proposición es menester que veamos cuales fueron las razones precisas que se invocaron, descansando en las incidencias y debates de los forjadores de nuestra Ley Fundamental y si-guiendo el método de hermenéutica observado en García Passalacqua v. Tribunal Electoral, 105 D.P.R. 49 (1976).
El debate se originó como consecuencia de la siguiente Proposición Sustituta del delegado señor Padrón Rivera:
“Ningún miembro de la Asamblea Legislativa podrá, durante su término intervenir, directa o indirectamente, como dueño, director, administrador o empleado en empresas que contraten obras o suministros con el gobierno insular o municipal de Puerto Rico.” Diario de Sesiones de la Convención Constituyente, 786 (Ed. 1961). (*)
*752En oposición inicial el Presidente de la Comisión Legis-lativa(7) señor Negrón López expuso los siguientes argu-mentos principales:
“Recuérdese que votamos cada cuatro años; recuérdese que hay opinión pública en Puerto Rico, recuérdese que se denuncia a través de todos los medios de fiscalización que son, sin duda alguna, tribunas altas, en los periódicos de una prensa libre, cuya libertad habrá de garantizarse en este mismo estatuto, [en] la tribuna igualmente alta 'de las minorías que estarán represen-tadas en el parlamento o en la Asamblea Legislativa de Puerto Rico; hay garantía de que se denuncien, suficientes garantías, situaciones como las que menciona el señor Padrón Rivera, que no existen.
Una disposición de la índole de la que pretende el señor Pa-drón Rivera que se incorpore a la constitución, producirá, sin duda alguna, la consecuencia inevitable de vedar la 'participación en la vida pública a valiosos elementos de la industria y de los negocios en Puerto Rico.
Por último, ¿Por qué no dejamos eso a la ley"l ¿Por qué tra-tar de inflexiblemente condenar, haciendo abstracción de la apor-tación que podrían hacer esos individuos a la vida pública del país, condenar hombres que pueden ser útiles a que no puedan participar, porque no confiamos en la Asamblea Legislativa que puede tratar estos casos particularmente . . . .” Diario de Sesio-nes, op. cit., 788-89. (Bastardillas nuestras.)
Luego del delegado señor Reyes Delgado argumentar a favor de la propuesta y exponer su criterio de que la disposi-ción debería incluirse en la Constitución, op. cit, 790, el dele-gado señor Gutiérrez Franqui se opuso aduciendo:
“Me parece peligrosísimo una disposición estricta y rígida como ésta en la Constitución que no permita flexibilidad a la Asamblea Legislativa para establecer las normas que puedan *753ser saludables y necesarias, sin perjudicar fundamentalmente los derechos del pueblo a obtener productos y servicios.
Por esa razón creo no debe llevarse a la Constitución ese lenguaje, que es claramente materia propia de legislación.” Dia-rio de Sesiones, op. cit., 791. (Bastardillas nuestras.)
Al reiterar su posición el delegado señor Negrón López expresó:
“Cuando [se] quiera insertar disposiciones de índole puni-tiva, el derecho le indica que el sitio donde debe insertarlas es el Código Penal. Cuando . . . quiera insertar disposiciones pre-ceptivas de índole moral, o que delimiten jurisdicciones, o que confieran poderes, búsquese el Código Político. Y si quiere hacer leyes de índole civil, insértelas en el Código Civil. Pero no es ne-cesario imponer una condición, establecer una disposición en la Constitución . . . Op. cit. 794. (Bastardillas nuestras.)
Sometida a votación, la enmienda del Sr. Padrón. Rivera fue derrotada.
De rigor un paréntesis para hacer constar que esta pro-posición: (a) contemplaba una regla general prohibiendo a todo legislador prestar servicios al Gobierno o Municipios; (b) se estimó que su ámbito vedaba “valiosos elementos de la industria y de los negocios”; y (c) se consideró que no era materia propia para elevarse a rango constitucional, sino asunto a ser apreciado por futuras legislaturas en casos par-ticulares.
En resumen, es evidente que los reparos específicos a la propuesta del señor Padrón Rivera estuvieron basados en razones de índole técnico-parlamentaria formuladas en el criterio de no ser materia apropiada para ser perpetuada en la Constitución y constituir una de carácter demasiado rígido e inflexible. Como corolario, no hubo expresión alguna contra-ria al contenido intrínseco de alta moral pública que proyec-taba ni oposición a que el asunto pudiera ser objeto de legis-lación especial.
Inmediatamente después de derrotada la enmienda, el de-*754legado señor Gelpí promovió otra nueva concebida en los siguientes términos:
“Desde la vigencia de esta Constitución ningún legislador podrá representar a cualquier municipio, o al pueblo de Puerto Rico, sus autoridades, corporaciones u organismos, a menos que lo haga en su carácter exclusivo de legislador.” Op. cit., 796.
Esta propuesta fue refraseada por el delegado Rivera Colón con el allanamiento del Sr. Gelpí. Su texto final pro-ponía :
“Ningún miembro de la Asamblea Legislativa podrá ocupar un cargo civil en el gobierno de Puerto Rico, sus instrumentali-dades o municipios durante su incumbencia, ni podrá recibir compensación de índole alguna de ningún departamento, agencia o instrumentalidad del Gobierno de Puerto Rico, ni de sus mu-nicipios. Tampoco podrá intervenir, directa o indirectamente, en ningún asunto, controversia o reclamación de naturaleza civil o administrativa en representación de otra persona, natural o jurídica, en que el pueblo de Puerto Rico o cualquiera de sus departamentos, agencias o instrumentalidades o [de] los munici-pios, sea parte interesada, excepto en el desempeño de sus de-beres oficiales o en calidad de testigo; pero esta disposición no impediría el nombramiento fie un miembro de la Asamblea Legis-lativa para desempeñar cargos ad honorem. Ningún Senador ni Representante podrá durante el término para el cual fue electo o nombrado, ser designado para cargo civil que se cree, o cuyo sueldo se aumente durante el mismo período.” Op. cit, 800, 1088-89.
Al defenderla, Rivera Colón hizo alusión al informe some-tido por la Escuela de Administración Pública de la Universi-dad de Puerto Rico, del cual reproducimos:
“Estas leyes guardan silencio sobre el problema fie si un legis-lador que sea abogado puede seguir ejerciendo libremente su profesión. Parece conveniente prohibir en forma expresa que un legislador-abogado patrocine casos contra el gobierno de cuyas leyes es coautor. Como dijera John Quincy Adams en su diario, ‘se me ocurre que este doble carácter de abogado en corte y miembro de un cuerpo legislativo ofrece oportunidades y tenta-ciones para aceptar honorarios en contra de la pureza moral.’ *755Durante muchos años existió en Estados Unidos la práctica de que los Congresistas pudieran llevar, mediante honorarios, re-clamaciones contra el gobierno sin que tal cosa provocara crí-ticas ni censura. Pero en 1853 el Congreso legisló para hacer de esta práctica un delito menos grave. En nuestra Isla, con muy raras excepciones, los legisladores abogados continúan ejerciendo libremente su profesión, aún en casos contra el gobierno y en juicios por jurado. No cabe duda de que esto tiende a favorecer a su cliente, restándole pureza a los procedimientos judiciales por virtud de su influencia como legislador, que se ofrece como consecuencia necesaria de su presencia en la defensa, aún cuando no haya la intención de utilizarla. Creemos que en bien del inte-rés público deben insertarse en nuestra Constitución disposicio-nes reglamentando la participación de los legisladores como abo-gados en casos contra el gobierno de que son parte y en casos de juicios por jurado sobre el que puede influir fácilmente la mera presencia del legislador.” La Nueva Constitución de Puerto Rico, 373.
Aun cuando dicho delegado indicó no estar de acuerdo en todo su alcance con dicha recomendación, sí enfatizó la dimen-sión de elevada moralidad pública que la inspiraba:
“Mi moción, compañeros de Convención, es una moción de alta moral pública. Vamos a consignarla en nuestra Carta Cons-titucional; vamos a dejar clara y específicamente consignado que los hombres que se dedican a la tarea de fiegislar, que deben ser hombres sin cortapisas y sin amarras. Esa es misión de los hombres de altura moral. Y eso es lo que espera el pueblo de Puerto Rico de estos noventa hombres que están reunidos aquí en esta tarde, bregando con el problema más serio, con e'1 problema de vida, con el problema futuro de todo este pueblo de Puerto Rico, que tiene los ojos puestos en nosotros, para que hagamos una cosa que valga la pena y que nos sintamos orgullosos en el ma-ñana de haberla escrito y de haberla firmado.” Op. cit., 1094.
Subsiguientemente, el delegado señor Negrón López se hizo eco de la enmienda original del Sr. Padrón Rivera pero fue derrotado por una cuestión de orden estrictamente parla-mentaria. Op. cit., 1095-1098. Hasta ese momento, el asunto *756no había sido definitivamente dispuesto, acordándose ulterior consideración. Más adelante el señor Rivera Colón aclara:
“Yo advertí que yo no tenía oposición de clase alguna a que los amigos que supieran de estas cosas, pusieran las frases que creyeran conveniente, y que cubrieran el concepto que yo ex-presaba. La enmienda, como sabe el señor Presidente y los com-pañeros de Convención, es una enmienda del compañero Gelpí, que fue enmendada por la enmienda mía. De manera que técnica-mente es una enmienda del compañero Gelpí. Yo, naturalmente, no tengo inconveniente en que se salve ese principio, no me im-porta la frase o la manera en que se escriba. Naturalmente yo quiero hacer constar enfáticamente que yo no tengo ningún pre-juicio absolutamente contra nadie, y que esto no solamente cubre abogados, sino que cubre a agricultores, a médicos, a profesiona-les, a todos los 'legisladores. Quiero que se entienda perfecta-mente bien este asunto. Yo no quiero que los amigos abogados vayan a creer que esta enmienda ,va dirigida a ellos, porque aquí puede haber médicos, ingenieros, agricultores, delineantes, de toda clase de profesiones; y a los amigos abogados, mucho menos [va dirigida], que son las personas con quienes yo consulto cuando me veo atrasado — como no tenemos consultas legisla-tivas pues hay que ir donde los abogados para que le ayuden a uno. De manera que yo quiero hacer la aclaración de que no hay el propósito deliberado de que esto sea contra los abogados, sino contra aquellos que vayan a la [Asamblea] Legislativa, llá-mense como se llamen.” Op. cit., 1328.
Como secuela de este sentir, el delegado señor Polanco Abréu a nombre del señor Rivera Colón y el suyo propio, a-nunció que retiraba la enmienda. El señor Gelpí entonces indicó:
“Parece ser que hay el sano propósito por parte de todos de que conste en la constitución algo relativo con esta prohibición a los legisladores, sin que esto implique ni quiera decir ... y yo soy el primero en reconocer que todos los legisladores merecen toda mi confianza personal y mi estimación. Así es que eso real-mente es así como ha expresado el compañero Rivera Colón y como ha expresado el compañero Polanco Abréu. Se ha presen-tado aquí una enmienda, que ni siquiera fue secundada, por el compañero Gutiérrez Franqui, si ya hay ese propósito, entonces, *757yo consiento que se retire todo y que vaya otra vez al comité para en la primera oportunidad redacten una enmienda que satisfaga a todo el mundo; pero que figure en la constitución el principio ese.” Op. cit., 1329. (Bastardillas nuestras.)
Con posterioridad, al ponerse a votación la enmienda del señor Gelpí es derrotada, no en virtud de los méritos intrín-secos o una mayoría siquiera simple, sino porque los dele-gados de la Asamblea Constituyente presentes (8) se dividie-ron en igual número, esto es, por razón de la regla técnico-parlamentaria de empate. Op. cit., 1334.
A la luz del anterior y minucioso análisis del legajo de la Asamblea Constituyente, podemos concluir:
Primero: La norma ética de incompatibilidad expuesta en nuestro pronunciamiento no fue contemplada, como tampoco objeto de discusión ni rechazada;
Segundo: Los reparos de algunos de los participantes no fueron contra una norma específica, sino de metodología: (a) producto de una preocupación por su amplitud y (b) resul-tado del criterio de que ello no era materia para incluirse expresamente en la Constitución;
Tercero: Las objeciones giraron sobre una propuesta re-gla general de incompatibilidad para todos los futuros miem-bros del Poder Legislativo ;
Cuarto: Una proposición en este sentido fue derrotada por razones de índole técnico-legislativa (empate); no fue recha-zada por sus méritos intrínsecos;
Quinto: Se consideró que la materia no era para ubicarse en la Constitución, sino que podía ser objeto de legislación específica por ulteriores legislaturas; y
Sexto: En momento alguno se argumentó o vulneró la facultad inherente pre-constitucional que gozaba este Tribunal para reglamentar a los miembros del foro, aprobar en *758última instancia los cánones de ética profesional, y darle con-tenido concreto a las normas de moralidad profesional.
.Contrario a la tesis que se nos propone, el récord de la Constituyente arroja luz de que en ocasión de formularse un privilegio específico para abogados legisladores postulantes, el mismo fue taxativamente rechazado por el fundamento de que menoscabaría el concepto de independencia judicial dise-ñado en la Constitución. Este historial es palmariamente desfavorable a la posición esbozada de que nuestra Constitu-ción permite la consagración de privilegios a abogados legis-ladores, especialmente en el área en que se manifiesta y pro-yecta en todo su rigor la norma ética que nos ocupa: la pos-tulación ante los tribunales. A tal efecto, resulta revelador las razones que se adujeron para desaprobarse una propuesta —de carácter privilegiado — prohibiendo que un legislador fuera citado ante un tribunal durante cualquier período de sesiones en calidad de testigo o como abogado de una parte. Op. cit., 765.
Del delegado señor José Villares reproducimos:
“[E]s un privilegio, hasta cierto punto, irritante. En Puerto Rico la carta de derechos que vamos a aprobar, que se ha pro-puesto ya, nuestra Carta Orgánica, todas las leyes dicen que el acusado tendrá derecho a un juicio rápido. ¡Mentira! El acusado tiene derecho a un juicio rápido, pero no quiere nunca, nunca quiere un juicio rápido. Es el juez, es la sociedad, es el fiscal, [el] que tiene que luchar contra el acusado para que tenga un juicio rápido. El acusado no quiere nunca, nunca quiere un juicio rápido....
Que no se den privilegios a los abogados legisladores porque lo que pasa, señor Presidente y compañeros constituyentes, es que entonces, cuando vienen las sesiones legislativas, todos los acusados van [a ir] donde el legislador, donde el abogado legis-lador, a pedir que solicite la suspensión del juicio, aunque sea sólo para esos efectos; y después, el día del juicio, se cita al abogado legislador y comparece y dice que él no es el abogado más .de aquel señor, porque solamente fue a los efectos de pedir, de obtener, de solicitar y de conseguir la suspensión del caso.” Op. cit., 767.
*759Y del Presidente de la Comisión de la Rama Judicial, señor Ramos Antonini, copiamos:
“Es en la discusión de esta rama de lo legislativo, donde las cuestiones que se debaten afectan más de cerca, en sentido personal, a los que estamos interviniendo en el debate. En lo de la rama judicial sólo podría entrar en juego la relación entre un poder y otro poder, pero no en el sentido individual. En la dis-cusión de la rama ejecutiva también la situación de relación entre el poder ejecutivo y el legislativo, pero no en sentido individual.

Ahora, la discusión relativa al poder legislativo y en estos artículos que estamos discutiendo, ciertamente se trata de privi-legios y derechos, en carácter individual, de los miembros que componen las cámaras, y la prudencia aconseja que vayamos con mucho cuidado en la discusión y en la votación de estos privile-gios.

Creo que esta moción que se debate va directa[mente], y es atentatoria, al ejercicio del poder judicial en Puerto Rico. Mien-tras por un lado esta Convención hace unos días aprobó el apar-tado de la rama judicial creando, a mi juicio, un poder judicial independiente, ahora se pretende quebrantar esa independencia, no en beneficio del poder legislativa ni en beneficios del poder ejecutivo, que estaría mal, sino más allá que eso [en beneficio] del poder del legislador que es el poder legislativo en sí.” Op. cit., 771.
“De manera que señalo esto como un principio ya consagrado en la jurisprudencia de Puerto Rico, que si bien no se extiende a la amplitud dél -caso que nos ocupa y si bien se trataba -de ley y no de constitución . . . convertir en garantía constitucional lo que ya el Tribunal Supremo de Puerto Rico en una fase consi-deró que era atentatorio a la independencia del poder judicial, no le estaría haciendo bien alguno al pueblo de Puerto Rico, so pretexto de -defender la dignidad de la [Asamblea] Legislativa a través de los miembros que la componen.” Op. cit., 772. (Bas-tardillas nuestras.)
En virtud de lo expuesto, es ineludible añadir una sépti-ma conclusión: la Convención Constituyente rechazó expresa-mente el establecimiento de normas privilegiadas a los legis-ladores abogados por estimarse atentatoria a la independen-*760cia judicial. Sumada ésta a las anteriores, es razonable con-cluir que la declaración sobre incompatibilidad formulada taxativamente en el Art. Ill, Sec. 15 de la Constitución es in-completa y no constituye una enumeración exhaustiva de todos los conflictos y supuestos éticos que pueden presentarse susceptibles de la reglamentación que ello exija. En consecuen-cia, ni el Poder Judicial (9) en lo concerniente a los abogados, como tampoco el Poder Legislativo con relación a sus miem-bros, están impedidos de ejercitar en sus correspondientes áreas de acción sus facultades constitucionales aprobando y haciendo extensivo a abogados y legisladores, respectiva-mente, las normas de conducta ética que las circunstancias en determinado momento precisen enunciar.
Desafortunadamente, una de las ponencias mediante la cual se logra el resultado de dejar sin efecto la norma, niega la validez de este análisis, y como generalidad incorrecta y fuera de perspectiva — pues sólo atañe al abogado legislador postulante — lo caracteriza como un poder de . . regente moral de la actuación de los legisladores en su capacidad oficial.” Igual error se comete al plantearse como interro-gante la existencia o no de “base para presumir que unos jueces, percibirán indefectiblemente, con mayor finura y pre-cisión que los legisladores, las exigencias éticas de cada época respecto al comportamiento oficial de los senadores y repre-sentantes del país.” Primeramente, el argumento olvida que la acción del Tribunal estaría limitada al legislador en su *761condición de abogado. En segundo lugar, .pone en entredicho la indiscutible e histórica facultad constitucional de este foro, según apuntáramos al inicio de esta disidencia, de darle contenido ético a los ¡Cánones que rigen la profesión. Ter-cero, tal posición contrasta marcadamente con la novel deci-sión de Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), en que ante el lenguaje constitucional de que las cá-maras serán “el único juez de la capacidad legal de sus miembros . . . .” expresamos que ello no “margina al Poder Judicial; no se le priva de jurisdicción sobre la materia.” Y finalmente, de no actuar a cabalidad la Asamblea Legislativa, ¿se abstendría de hacerlo este Tribunal, hasta que los “tribunales estadounidenses resuelvan reducir en modo drástico el significado corriente del privilegio de inmunidad legisla-tiva?” Con absoluta candidez confesamos que esta línea de pensamiento no merece ulterior argumentación.
III

Impacto Práctico

Dirij irnos nuestra atención a las preocupaciones y seña-lamientos relativos al impacto práctico de nuestro pronuncia-miento en la composición del Senado y en el funcionamiento de la Comisión de Nombramientos Judiciales en el descargo de su función constitucional de considerar los nombramien-tos de jueces y fiscales (Art. V, Sec. 8, Constitución; Ley Núm. 23 de 24 de julio de 1952, 3 L.P.R.A. see. 92).
Nuestro análisis refleja que no se ha afectado sustancial-mente la tendencia y el número de abogados electos sena-dores en las últimas elecciones en comparación a los anterio-res siete cuatrienios. Esta conclusión está sostenida en las Tablas I y II más adelante expuestas conteniendo el número de senadores abogados con relación al total de los senadores, y con referencia a la composición de la aludida comisión. A tal efecto, hemos ampliado la data computando el por ciento y añadido otro cuadro (Tabla III) ilustrando el número *762total de senadores abogados en el Senado con relación al número de estos miembros de dicha comisión. Además, hemos tomado conocimiento judicial de la integración del Senado en el pasado y en la actualidad y los admitidos al ejercicio de la abogacía según nuestros archivos acumulando dicha in-formación en las tablas. Pueblo ex rel. Castro v. Padrón Rivera, 60 D.P.R. 798, 810 (1942) y Pueblo v. Casiano Vélez, 105 D.P.R. 33 (1976).
Tabla I
NUMERO DE SENADORES-ABOGADOS CON RELA-CION AL NUMERO TOTAL DE SENADORES
[[Image here]]
*763Tabla II
NUMERO DE SENADORES-ABOGADOS-MIEMBROS DE LA COMISION DE NOMBRAMIENTOS CON RE-LACION AL NUMERO TOTAL DE MIEMBROS DE LA COMISION DE NOMBRAMIENTOS

Miembros Miembros Abogados Por Ciento Cuatrienios

1949-1952 oí Cn rH
1953-1956 05 i(5> -3
1957-1960 OI oí 05 r-H t-H
1961-1964 oí 00 t-H rH
1965-1968 tO h H-i O iH tH
1969-1972 ÜI o en O tH
1973-1976 -0 -q CO r-í
1977-to en CCJ t — í
Tabla III
NUMERO DE ABOGADOS EN SENADO CON RELA-CION AL NUMERO EN LA COMISION DE NOMBRAMIENTOS
[[Image here]]
De igual modo, presentamos la información correspon-diente a la Cámara de Representantes con miras a proyectar *764la visión integral de la participación real e histórica del abogado en el proceso legislativo. (10)
De la data acumulada se desprende que una vez realizados los ajustes iniciales, nuestra decisión per curiam no varió marcadamente el número de abogados electos al Senado como tampoco afectó el por ciento de miembros y el predominio tra-dicional de dicho profesional en la Comisión de Nombramien-tos y la capacidad para realizar su función. Aun cuando re-conocemos que los resultados en los últimos comicios electo-rales es una muestra a corto plazo, y por lo tanto incompleta, sí es un indicador que nos permite razonablemente apreciar en este extremo las consecuencias del pronunciamiento ético. Distinto a las expectativas, no desanimó ni representó obs-táculo para que muchos abogados, atraídos por este servicio público, postularan sus candidaturas y eventualmente fueran electos para dicho cuerpo. Tampoco impidió que distintos legisladores abogados pudieran pertenecer a la comisión. Ello es representativo de una concepción más amplia y altruista de la función social del abogado puertorriqueño; concluir lo contrario sería eclipsar la abogacía y reducir la valía del escaño legislativo a un simple escalafón de interés personal profesional que nos negamos admitir.
Se aduce que la “participación de algunos abogados en dicho proceso [de confirmación a nivel de Comisión] es fundamental porque éstos están en mejor posición para evaluar las cualidades intelectuales y humanas que se requieren para desempeñar el cargo de juez.” Esta proposición aparente-mente correcta de su faz, no tiene el alcance atribuidole. La *765labor constitucional de aquilatar la idoneidad de los candi-datos sometidos por el Primer Ejecutivo es una que corres-ponde en última instancia al Senado en pleno como cuerpo total en cuya función y deliberación intervienen otros miem-bros que no son parlamentarios togados. Para evaluar los nombramientos ejecutivos de jueces y fiscales, aunque con-veniente, ciertamente no es indispensable el conocimiento pre-vio dimanante de la postulación y experiencia forense. (11) Los distintos elementos de juicio son susceptibles de ser pro-ducidos por otros medios que no expongan., ante la opinión pública la impresión de ascendencia particular tan dañina a la administración de la justicia.
No se nos escapa el argumento relativo a que si la norma es buena para unos, debe extenderse al proceso de decisión ante el cuerpo en pleno del Senado. Existe una marcada dife-rencia cuando se pertenece a una comisión específica que pro-yecta ante la opinión pública un poder especial y concentra toda la atención y creencia de posible influencia parlamen-taria sobre la judicatura, a cuando la intervención es en el hemiciclo, diluido su ejercicio al votarse conjuntamente con los otros miembros del cuerpo que no son abogados. Como co-rrectamente se expone en el alegato, “ [1] a Comisión de Nom-bramientos es una parte muy importante del proceso y con-sejo y consentimiento de nombramientos judiciales. La Comi-sión entrevista al candidato. Todos los miembros tienen la oportunidad de hacerle preguntas y de auscultar su pensa-miento y su carácter. Luego se prepara un informe recomen-dando o rechazando al candidato. El nombramiento final-mente se considera en el hemiciclo y se resuelve con el voto de todos los Senadores. La recomendación de la Comisión *766tiene una influencia que -puede ser decisiva en la votación final.” (Bastardillas nuestras.)
Aun bajo la hipótesis plasmada en una de las opiniones que viabiliza el criterio mayoritario para dejar sin efecto la norma de que nuestro pronunciamiento ético no fuera todo lo perfecto que se deseara y el mismo no erradicara total-mente la concepción equivocada pública de influjo o ventaja indebida, ello no le restaría méritos. A nivel constitucional no podemos convalidar la proposición de que el no poder resolver totalmente un problema impide que se intente lograr soluciones modestas y parciales. En el aspecto funcional y operacional no se nos ha demostrado que realmente la Comi-sión de Nombramientos esté imposibilitada de descargar efi-cientemente su responsabilidad constitucional sin que necesa-riamente pertenezcan abogados en el ejercicio activo de la práctica privada de la profesión. Nos preguntamos: ¿Si en determinado cuatrienio no fuera electo ningún abogado, sig-nifica ello que se paralizaría el proceso constitucional de con-firmación de jueces y fiscales? (12) Obviamente, se trata de situaciones extremas, tan poco probables, como la remota po-sibilidad de que en un futuro el Senado sólo quede integrado de abogados postulantes o únicamente de abogados que nunca han ejercido activamente la profesión ante los tribunales del país.
Relacionado íntimamente con lo expuesto, es preciso exa-minar la contención de que la norma ética atenta contra la *767independencia legislativa al afectar . . el interés del pueblo electoral en que su selección de senadores sea de personas que van al Senado a desempeñar sus funciones como represen-tantes del pueblo en su totalidad y no a medias, cumpliendo todas las funciones que le asigna la Constitución.”
Podríamos especular y enumerar extensamente las razo-nes y motivaciones que mueven al electorado para votar por determinado candidato al Senado, y el porqué éste se pos-tula. (13) Igualmente, múltiples factores intervienen en el re-sultado de unas elecciones generales. No obstante, en lo per-tinente al caso, partiendo de la premisa de que los electores eligen sus representantes — incluyendo abogados, excepcional-mente cualificados para tan importante misión — con el fin y deseo principal de que legislen, tenemos que inferir que la dedicación activa de la profesión jurídica en la exigente(14) área de la postulación ante los tribunales, forzosamente es una consideración secundaria, por no decir ninguna.
En su visión más amplia, el principio ético que nos ocupa en lugar de menoscabar el legítimo derecho y deseo de cada *768elector a que su delegado ejerza su cargo “en su totalidad y no a medias”, actúa a la inversa, esto es, promueve y per-mite al abogado legislador que pueda dedicar más tiempo a las responsabilidades representativas que conlleva la alta encomienda senatorial.
f>

Efecto sobre Cláusula Inmunidad Legislativa

Réstanos considerar la argumentación y conclusión rela-tiva a que nuestro pronunciamiento viola la cláusula consti-tucional sobre inmunidad legislativa. (15)
No albergamos duda de la importancia de esta disposición en nuestro sistema democrático de gobierno, dividido en tres poderes, cuya vigencia trasciende su valor histórico. La misma resulta esencial para el descargo de las funciones de todo legislador, vital para la independencia del Poder Legis-lativo y necesaria como protección contra las coacciones in-debidas del Poder Ejecutivo o Judicial. (16) En Puerto Rico, salvo Ex Parte Lastra, 56 D.P.R. 559 (1940), en que resol-vimos que una ley definiendo los privilegios e inmunidades de los miembros de la Asamblea Legislativa no priva a los tribunales de hacer efectiva una sentencia de prisión por desacato contra un abogado legislador, no ha habido ocasión de interpretar los contornos y linderos de la inmunidad parla-mentaria; sin embargo los casos y razonamientos en éstos ex-puestos bajo su concordante en la jurisdicción federal (Art. 1, Sec. 6), nos llevan a concluir que su cobertura debe ser lo más amplia posible a tono con los propósitos que la informan. En consecuencia, bajo la medida {test) de “esfera de activi-*769dad legislativa” (17) debemos examinar con absoluta ecuani-midad e imparcialidad los méritos de los planteamientos ex-puestos, los cuales básicamente se reducen a la siguiente pro-posición : la regla de incompatibilidad está en conflicto directo con la Constitución y su ejecución no es posible sin infringir la salvaguardia parlamentaria.
Advertimos que en la esfera federal se ha resuelto que el privilegio fue diseñado “para preservar la independencia le-gislativa, pero no la supremacía”; en ningún caso el Tribunal Supremo de los Estados Unidos “ha interpretado dicha ■Cláusula como protectora de toda conducta relacionada con el proceso legislativo”, y no fue “su propósito hacer los miem-bros del Congreso super-ciudadanos . . . United States v. Brewster, 408 U.S. 501, 508, 515-516 (1972).
“No concebimos que sea prudente o sabio por una precaución exagerada de redoblar la garantía de independencia legislativa, extender el privilegio más allá del ámbito contemplado, su len-guaje literal e historial, para incluir todas las cosas que en una u otra forma están relacionadas con el proceso legislativo.” 516.
Aclarado este extremo, a los fines de una mejor inteligen-cia es indispensable señalar que en el vasto campo de la ética profesional “ [c] uando se habla de incompatibilidades, lo primero que debe suponerse es la existencia de alguna norma legal que establezca la prohibición del ejercicio de la aboga-cía y, a la vez, otra actividad, función o cargo. Esas son, como se comprende, las incompatibilidades legales. Sin duda, hay incompatibilidades de otro orden, por ejemplo, moral o material. Si la incompatibilidad es de orden puramente moral la sanción es también moral; si es material, en rigor debe ha-*770blarse de imposibilidad de hecho.” Bielsa, La Abogacía, 181 Tercera Ed. (Bastardillas nuestras.) (18)
Hemos de admitir que la cláusula de inmunidad cobija a todos los senadores — sean abogados o no en el ejercicio de la práctica profesional — que integran la Comisión de Nombra-mientos del Senado. En la medida en que nuestro pronuncia-miento se entendió como una prohibición absoluta a que el abogado legislador pertenezca per se a la misma, debe quedar aclarado que nuestro enfoque representa una norma de ética óptima que cubre la intervención en dicha comisión de los abogados legisladores que se dedican al ejercicio activo de la práctica de la profesión con relación a los nombramientos de jueces y fiscales; no implica que les está vedado el pertenecer a la referida comisión ni de participar en el proceso delibera-tivo de otros nombramientos ejecutivos.
En estas circunstancias, aun cuando la norma de incom-patibilidad toca en un extremo una esfera de actividad legis-lativa legítima, ciertamente no es exclusiva de dicho ámbito, sino que cobra vigencia, se justifica y manifiesta por razón del ejercicio de la práctica privada de la profesión de abogado del legislador en la órbita de los tribunales y en orden a la *771observancia de los deberes correlativos que ello implica.(19) En ese sentido la situación jurídica es análoga a la hipótesis fáctica relacionada con la efectividad y juridicidad de un de-sacato o una sanción de tipo económico impuéstale a un abo-gado legislador por no haber asistido a un señalamiento de un caso notificado con antelación, independientemente de que adujera en su apoyo como eximentes, compromisos reales ante el hemiciclo o una comisión del Senado. No cabe entonces sostener el privilegio de la inmunidad parlamentaria pues produciría un problema constitucional, crearía desigualdades ante los abogados y litigantes contrarios e “invadiría un campo puramente judicial”, Claudio v. Ortiz, supra, 443; máxime ante el claro historial de la Asamblea iConstituyente contentivo de un rechazo hacia el establecimiento de privile-gios a abogados legisladores. Concluimos, que inmunidad par-lamentaria no significa inmunidad forense para el legislador que siendo abogado opta por ejercer la práctica ante los tribunales por diversas razones en circunstancias conflictivas procesales o éticas.
“Pero — a poco que se observe — se verá que no basta para ser abogado, el solo hecho de ejercer la profesión. Es preciso que quien pretenda ser tal, cumpla ciertos requisitos, se someta a ciertas exigencias normativas. Estas normas a las cuales debe el abogado ajustar concientemente su conducta, son de dos órdenes: a) legales; b) morales o éticas.
No nos referiremos a las primeras. Existen insertas al al-cance de todos, en leyes orgánicas, códigos de procedimientos y disposiciones dispersas. Son principios de orden público que rigen su actividad profesional, cuya enumeración sería asaz, larga y *772tediosa, y ajena a la modalidad de este trabajo, por lo que me remito en este punto a las disposiciones expresadas. Las segun-das, constituyen valores morales superiores que se imponen a la conciencia como ineludibles, y la trascienden en un doble sentido: primero, entrando en ella procedentes del mundo ideal; luego saliendo de ella en forma de conducta.” Iturraspe Bernardo, Función Social de la Abogacía, 124-125 (1967). (Bastardillas nuestras.)
Con este trasfondo, estamos convencidos de que constitu-cionalmente la regla no coarta ni restringe la función del abogado legislador quien está enteramente libre para ejer-cerla a plenitud en la Comisión de Nombramientos, si así elige. Cuando se decide servir dos o más vocaciones simultá-neamente, el principio de igualdad — nervio de nuestras ins-tituciones democráticas — no admite que el servicio de una autorice la inmolación de las otras. La inmunidad parlamen-taria, respetable escudo que protege la irrestricta expresión y voto del legislador en defensa de los altos intereses a él con-fiados por los electores, está también gobernada por principios de moral y de orden públicos, algunos declarados, como la in-compatibilidad entre el cargo de legislador y un empleo en el gobierno; o la prohibición de ocupar en el Gobierno de Puerto Rico un cargo civil creado, o mejorado en su sueldo, durante el término del legislador; y otros no declarados, pero de igual valía y vigencia. Todos son parte de nuestra orde-nada libertad y tienen su génesis en el exordio constitucional de que en nuestro país el orden político está subordinado a los derechos del hombre y la “fe en la justicia” es factor predomi-nante.
“La ética, la seguridad y la libertad por igual exigen que los servidores públicos estén sujetos a las mismas reglas de con-ducta que son órdenes para el ciudadano. En un gobierno de leyes, la existencia del gobierno estará en peligro si deja de cum-plir la ley escrupulosamente. Nuestro Gobierno es el maestro poderoso y omnipresente. Para bien o para mal él enseña a todo el pueblo por su ejemplo.” Olmstead v. United States, 277 U.S. 438, 485 (1928), opinión disidente.
*773Ahora bien, argüendo que la misma no pudiera ejecutarse debido a la cláusula de inmunidad parlamentaria, y en conse-cuencia ello excluyera el ejercicio de nuestra jurisdicción original disciplinaria constitucional, tal eventualidad no le restaría eficacia ni haría académica nuestra decisión por sus virtudes intrínsecas de profundo contenido moral. Conscien-tes del llamado que en el pasado se nos ha hecho, en lo concer-niente a principios éticos debemos ejercer no solo la autoridad real sino la moral en cualesquiera casos apropiados. (20)
Debe tenerse presente que el pertenecer a una comisión parlamentaria no es un derecho absoluto de un legislador en el sentido de que ello depende de una designación expresa del Presidente del cuerpo correspondiente conforme al Regla-mento vigente. El legislador no viene obligado a aceptar dicha encomienda si la misma violenta una norma de ética escrita preexistente o de conciencia, por razón de su profesión u ocu-pación, o debido a cualesquiera otros conflictos de naturaleza familiar o económica. Así lo contempla la Regla XXXIII, in-ciso 5, del Reglamento del Senado al reconocer una norma de inhibición moral, de naturaleza individual, que le permite sal-var constitucionalmente sus escrúpulos en orden a un interés personal o de alta trascendencia moral. Dispone:
■ “Todo Senador estará obligado a emitir su voto en los asuntos sometidos a votación, y si tiene en ellos interés personal directo, deberá abstenerse de votar; y podrá abstenerse, con el consenti-miento del Senado, por razones de alta trascendencia moral o cuando no esté preparado para emitir su voto, por desconoci-miento del asunto en discusión.” (Bastardillas nuestras.)
V

Fundamentos Éticos del Pronunciamiento

Los fundamentos del pronunciamiento ético surgen del siguiente lenguaje:
*774“Finalmente, no podemos sustraernos a la realidad de que el Ledo. Rodríguez Torres, en su dualidad de abogado y Presidente del Comité de Nombramientos del Senado, ha intervenido en in-numerables casos civiles y criminales ante los tribunales de Pri-mera Instancia. Tampoco podemos perder de vista que subsiste la errónea creencia de que el abogado que ocwpa una posición especial de poder en el proceso legislativo de pasar juicio sobre los nombramientos judiciales puede imponer sus criterios a los jueces.
Los documentos ante nuestra consideración no contienen he-chos de los que podamos inferir libres de error, que el querellado utilizara e hiciera sentir su posición como Presidente de la Co-misión de Nombramientos en la intocable función de emitir un fallo justo.
No obstante, la justicia debe ser inmaculada no solo en su realidad interior sino también en su apariencia externa. Dicho principio está encarnado en diferentes disposiciones del Código de Ética Profesional. La prohibición establecida en el Canon 11 respecto a las influencias o presiones indebidas hacia jueces debe interpretarse a la luz de lo anterior como que prohíbe también cualquier actuación que diese lugar a una apariencia de indebi-das influencias. En nuestro sistema de gobierno, ‘donde la volun-tad del pueblo es la fuente del poder público [y] donde el orden público está subordinado a los derechos del hombre’, la confianza del pueblo en su sistema de justicia es de vital importancia para el mantenimiento de la armonía social y esto le impone a cada abogado, en cada instante de su gestión profesional, la más cui-dadosa auto-disciplina de forma que evite siempre aun la más leve apariencia de actuaciones indebidas.”
El texto transcrito aprecia en su justa, correcta y total perspectiva su esencia valorativa. Tres presupuestos la nu-tren, a saber: el ejercicio constante de la práctica intensa de un abogado legislador en los tribunales; la errónea visión y creencia pública de que dicho abogado legislador, por su posi-ción especial, destacada y de prestigio como miembro de la Comisión de Nombramientos, puede afectar la administración de justicia; y de que en tales circunstancias, la apariencia— aspecto o parecer exterior — es tan dañina a la preservación *775del honor y dignidad profesional(21) como la conducta real anti-ética, que exige del abogado legislador auto-restricción. La norma necesariamente no está dirigida a evitar una posi-ble indebida influencia real o imaginaria, sobre jueces y fis-cales, sino a reducir y eliminar la noción pública equivocada de ventaja indebida. (22)
Compartimos el criterio de Parry, quien en su extenso análisis del problema sobre incompatibilidad rechaza el argu-mento de menoscabo a la integridad de los jueces expresando “[e]s verdad que los estudios de los dirigentes políticos alle-gados a las esferas del gobierno son los más concurridos y tienen mejores asuntos; ello es debido más que a la influencia que puedan ejercer sobre los jueces, a la creencia popular de la existencia de tal influencia.” 2 Etica de la Abogacía, 117 (1940). (Bastardillas nuestras.)
Esta noción y creencia de influencia impropia no sólo es del público en general al presente, sino que ha tenido eco en el pasado también entre la clase togada del país. Véase: Nota Editorial, La Influencia del Legislador sobre los Tribunales de Justicia; Rev. de Der., Leg. y Jur. del Col. de Abo., Vol. I, Núm. 6 (Mayo y Junio 1936). Cabe señalar de que no es pri-vativa de Puerto Rico, sino universal. (23) Bielsa, en su repu-tada obra La Abogacía expone:
*776“[Hay . . .] abogados legisladores, abogados altos funciona-rios y abogados influyentes en los actos de gobierno y de adminis-tración. Entre esos actos están el nombramiento y el ascenso .de los jueces y, al contrario, también su preterición. Esos abogados ejercen su profesión más o menos activamente, sobre todo en épocas de crudo predominio partidario. Y si la función política o. legislativa les impide una exclusiva dedicación a la profesión, otros abogados les sustituyen en ésta, o colaboran en sociedad o aparcería. Lo que se mantiene entonces es el poder e influencia del ‘estudio’. Así, pues, con el advenimiento del partido al go-bierno, el estudio de Fulano, o el de Zutano, ven de pronto, au-mentar la clientela en manera extraordinaria. Lo que entonces busca el cliente no es un jurista; es un abogado■ en situación de ‘lograr éxito’ en el tribunal; es el abogado político; el abogado influyente; mejor aún, es la ‘firma’ de este abogado.” Op. cit., 877. (Bastardillas nuestras.)
En Elogio de los Jueces, Piero Calamandrei señala:
“La gente cree que el ejercicio de la política militante es, en los países libres, el complemento natural de la profesión forense, y que el mandato parlamentario confiere a los abogados más pres-tigio ante los jueces. ¡Es un error!” Op. cit., 248-249 (1956).
Otro autor informa:
“Nuestra carrera debe ser incompatible con todo aquello que ponga en peligro la libertad o la conciencia.
Este problema ha suscitado contiendas enojosas, porque siem-pre se ha mezclado con cuestiones de intereses. Por encima de estas cuestiones "aunque no se olviden las conveniencias, existe una cuestión moral que encierra extraordinaria importancia. Si el funcionario que es Abogado se acuerda de la Abogacía en sus funciones, deja de serlo. El no reconocerlo así constituye una inmoralidad. Y aquí entramos en el nudo del conflicto. Por razón de su cargo, estos funcionarios pueden ensanchar la esfera del *777bufete: influencias, 'posibilidades de favores, un proteccionismo discreto, le otorgan categoría especial, que es siempre reconocida y bien pagada.
Si contra esto no se dictan disposiciones conminatorias y se deja al libre juego de la vida, allá cada cual con su concien-cia .... La tolerancia de los demás no puede salvar las impudi-cias cometidas .... Señalo el hecho; que cada cual recoja las consecuencias.” Monge Bernal: Justicia. La Novela de Un Abo-gado, citado en Fernández, La Abogacía en España y en el Mundo, Yol. I, 194 (1955). (Bastardillas nuestras.)
Fernández clasifica y fundamenta como causas de incom-patibilidad las dimanantes de la dignidad de la función; por razón de independencia; por razón de la igualdad en la defen-sa; y por las exigencias de la actuación profesional. Con referencia al caso de autos es menester reproducir la relativa a “la igualdad en la defensa”, la cual representa la dimen-sión que nutre la errónea creencia pública de indebida in-fluencia.
“Se trata aquí de la igualdad objetiva, como uno de los fun-damentos básicos de la Abogacía, cuyo ejercicio no admite privi-legios. Sin esta igualdad no hay libertad de defensa, y sin ella, la Abogacía sufre un grave quebranto. Por eso decía el Fuero Juzgo, al tratar de ese problema de igualdad, que por el miedo del poderío no desfallezca la verdad.
En relación con ello, no deben abogar quienes ocupan altos puestos jerárquicos en la Administración, quienes ejerzan fun-ciones judiciales o fiscales, cualquiera que sea su denominación y grado — dice el Estatuto de la Abogacía, en su artículo 20 — , los funcionarios y subalternos que tienen relación con la adminis-tración de justicia, y todos aquellos, en fin, que por los cargos o funciones publicas que desempeñan pueden dar lugar a una desigualdad en la defensa. No sólo por su influjo y ‘poderío’, sino también por disponer de medios excepcionales que la Ley puso en sus manos, por razón de sus especiales misiones, ajenas a todo interés privado.” (Bastardillas nuestras.) Fernández, op. cit., 174.
Y citando a Laguna Azorín, a este respecto, dice en rela-ción con las incompatibilidades para el ejercicio de la Aboga-cía lo siguiente:
*778“Todo cargo que signifique jurisdicción, todo empleo que tenga relación con la administración pública, .directa o indirecta-mente; toda actividad que refleje influencia positiva, debe yugu-lar el ejercicio de la profesión, porque el compaginarlas se presta a servir de plataforma, por lo menos injusta, para construir rá-pidamente una reputación.
El ejercicio de la Abogacía tiene una función análoga a la del sacerdote, y ante él debe quebrarse el 'primun vivere’ sin que sea lícito mezclar actividades que éticamente se repelen. Bases para un Código de Ética Profesional de la Abogacía.” Fernández, op. cit., 176.
Como epílogo, si bien cabe admitir la diferencia del dere-cho y la moral como dos órdenes normativos separados, es-tando todo precepto jurídico en nuestra Constitución cimen-tado en una norma moral subyacente, en los conflictos con-cretos relativos a la ética de la profesión jurídica debemos restablecer la armonía dándole preminencia a lo moral. “El legislador no puede — racionalmente—colocarse en el supuesto de que el orden normativo que establece o contribuye a or-ganizar llegue a ser apto para otorgar facultades cuyo ejer-cicio llegue a contrariar el orden moral .... Deja entonces al Juez la posibilidad de apreciar si esa actividad (formal-mente lícita) debe ser amparada jurídicamente en razón de su contenido y fines.” Mouchet C., Los Conflictos Entre la Moral y el Derecho, XX Rev. Jur. U.P.R., 7-8 (1950).
En consecuencia, no podemos suscribir la teoría consti-tucional de impotencia hoy refrendada, que acepta al pre-sente la “situación insólita” de que el “diseño constitucional no se ha cumplido.” Además, tal decisión, en esencia lesiona el principio moral que animó la conciencia ética del abo-gado(24) — que como figura clave, central y protagonista del diseño y plan constitucional vigente — repudió la consagración *779de privilegios e inmunidades parlamentarias ante los tribu-nales de justicia y rehuyó la noción de cabildeador privado ■en su propio beneficio, honrando así una vez más la histórica y merecida confianza colectiva en él depositada. (25) “El ins-tinto de defensa y el sentido de la justicia han nacido con el hombre. Y la defensa en justicia, en el imperio del derecho, no se concibe sin el abogado. Es ese su elevado destino.” Bielsa, op. cit., 511.
La conjugación de los valores envueltos, “después de más de cuarenta años de debate” no permite a esta generación que descartemos nuestro pronunciamiento, pues como se indica en una de las opiniones, “ [t] al parece que la Constitución, al igual que la naturaleza, aborrece el vacío.”
“Ello no significa, sin embargo, que exista incompatibilidad entre el ejercicio de la profesión de abogado y el desempeño de una función legislativa. El mandato electivo no es inconciliable con el ejercicio de la profesión de abogado. No se trata aquí de una incompatibilidad propiamente dicha, sino solamente de la obligación para el abogado investido de un mandato electivo, de abstenerse escrupulosamente de todo lo que implique una confu-sión entre el ejercicio de su profesión y el cumplimiento de este mandato.
El abogado legislador o político, deberá señalarse por una cautela muy especial, preocupándose en todo momento de evitar que cualquier actitud o expresión suya, pueda ser interpretada *780como tendiente a aprovechar su influencia política, o su situación excepcional como mandatario popular.” Parry, op. cit, 117.
V
En síntesis, bajo el esquema y panorama constitucional vigente concluimos que: el Poder Judicial, representado por el Tribunal Supremo, tiene la facultad para reglamentar en sus distintos aspectos la profesión de abogado y promulgar normas de ética profesional; este atributo es concurrente con las prerrogativas que posee el Poder Legislativo de adop-tar normas de conducta para los legisladores; modificaría nuestro pronunciamiento de incompatibilidad absoluta entre el ejercicio activo de la profesión de abogado ante los tribuna-les y el pertenecer a una Comisión sobre Nombramientos de jueces y fiscales a los fines de que ello no afecta el ser miem-bro e intervenir a dicho nivel en otros nombramientos (26) y; por su naturaleza intrínseca, como expresión moral de ética profesional subsiste, sin menoscabo de que la Asamblea Legis-lativa ejerza sus poderes y confronte el problema de conflictos de intereses de los legisladores de manera integral. (27)
*781Así modificado, proveería no ha lugar a la solicitud para dejar sin efecto la misma.

(1) Mediante Resolución al efecto el Tribunal accedió a una solicitud de sustitución promovida por su actual Presidente, Hon. Luis A. Ferré. El alegato fue publicado en el Vol. 38, Núm. 1, Rev. Jur. C. Abo. 7-75 (1977).


(2) Próximo a cumplir un cuarto de siglo de estar vigente nuestra Constitución, los esfuerzos han sido infructuosos. Véanse: Res. Conc. de la Cámara Núm. 13 Diario de Sesiones págs. 1932, 1935, 1936, 1950 (1964); Res. Conc. de la Cámara Núm. 1, op. cit., pág. 158 (1965); Res. Conc. del Senado Núm. 3, op. cit., págs. 61, 177. En el año 1968 se discutió la Res. Conc. del Senado Núm. 38, Para establecer un Código de Ética para los Legisladores del E.L.A., que en lo pertinente proponía:
“h) El legislador no comparecerá ante los tribunales de justicia de Puerto Rico a representar intereses particulares de cualquier naturaleza en casos civiles en que el Estado sea parte o en casos en que exista con-flicto de interés o de política pública entre el Estado y dichos intereses par-ticulares, sin que se entienda comprendida en esta prohibición los casos de litigación de pobres que deba atender dicho legislador gratuitamente en cumplimiento de su fideicomiso público. No comparecerá tampoco ante las corporaciones públicas, agencias o instrutnentalidades del gobierno de Puerto Rico a representar intereses particulares, sin que se entienda asi-mismo comprendida en esta última prohibición los casos de litigación de pobres que deba atender dicho legislador gratuitamente en el cumplimiento de su fideicomiso público.
“k) El legislador, cuando comparezca ante los tribunales de Justicia, cumplirá razonablemente con los calendarios fijados por el tribunal.
“n) El legislador se abstendrá de abusar de su privilegio de inmuni-dad parlamentaria tanto cuando tenga que referirse a sus compañeros legis-ladores como a cualquier otra persona relacionada con el Gobierno o persona particular; deberá mantener una conducta oficial y personal que man-tenga el buen crédito y el respeto público que merece el cuerpo político al cual pertenece.” 22 Pte V Diario de Sesiones, 2154-2155 (1968).


(3) “Deontología (etimológicamente es igual a ciencia o tratado de los deberes) estudia los deberes que atañen a una determinada profesión. El *748nombre fue puesto en boga por Max Simon en su ya clásica obra dedicada a la profesión médica, Deontologie medícale, publicada en París en 1846. Siguiendo sus huellas aparecieron una serie de tratados concernientes a otras profesiones. El término vino a sustituir o a emplearse como sinónimo del de Ética o Moral Profesional. En el campo jurídico el pionero fue el belga J. Salsmans con su obra — publicada originariamente en flamenco y traducida por el mismo autor al francés — de Droit et morale. Deontologie juridique (19) (París, 1925). En ella ‘se encuentran los principios genera-les (morales) aplicables y aplicados a las diferentes cuestiones’ del Dere-cho civil belga. En éste su mérito principal y su originalidad.” Alvarez Arias C., Ética Profesional del Jurista, 11 Rev. Der. Puertorriqueño, 352 (1964).


(4)En el alegato se acepta que “. . . la realidad histórica es que dicho poder ya está establecido y constituye un aspecto aceptado de nuestro sis-tema jurídico. El Tribunal Supremo reclamó dicho poder desde el 1911, como hemos apuntado, y lo ratificó en un número de decisiones anteriores a la Convención Constituyente. La Convención Constituyente tenía conoci-miento de ese reclamo, y si bien no otorgó expresamente en el texto de la Constitución el poder referido, tampoco lo rechazó expresamente.” Págs. 12-13. (Bastardillas nuestras.)


(5)Ley Núm. 43 de 14 de marzo de 1932; 4 L.P.R.A. see. 773, inciso (f).


(6) El texto en vigor dispone:
“Ningún Senador o Representante podrá ser nombrado, durante el término por el cual fue electo o designado, para ocupar en el Gobierno de Puerto Rico, sus municipios o instrumentalidades, cargo civil alguno creado, o mejorado en su sueldo durante dicho término. Ninguna persona podrá ocupar un cargo en el Gobierno de Puerto Rico, sus municipios o instru-mentalidades y ser al mismo tiempo Senador o Representante. Estas dispo-siciones no impedirán que un legislador sea designado para desempeñar funciones ad honorem.”


(*) Carecemos de cualesquiera otros documentos relacionados con trá-mites internos previos ante la Comisión de la Rama Legislativa de la Con-vención Constituyente, los cuales lamentablemente no constan en la Biblio-teca de este Tribunal. Nuestro análisis se basa en el legajo que aparece en *752la citada obra. No obstante, su examen apoya indubitadamente las conclu-siones expuestas en esta disidencia.


(7) Dicho delegado posteriormente varió su parecer y promovió esta enmienda en particular. Op. cit., 1095-1098.


(8)Cabe mencionar que del total de 82 delegados electos participantes en la Asamblea Constituyente, 34 eran abogados (41%).


(9) Con relación a la facultad de reglamentación debe observarse que distinto a nuestras decisiones judiciales sobre casos y controversias de carácter ordinario, al evaluar la conducta de un abogado en un trámite dis-ciplinario, no sólo resolvemos el caso inmediato bajo nuestra consideración sino que a menudo exponemos y proyectamos de manera más amplia la norma y valor ético envuelto bajo la premisa de que “[C]ada abogado es un espejo en que se refleja la imagen de la profesión. Sus actuaciones refle-jan ante la comunidad las bases del concepto que ésta se forme, no sola-mente del abogado en particular que actúa, sino también de la clase pro-fesional toda que debe representar con limpieza, lealtad, y el más escrupu-loso sentido de responsabilidad.” In re Coll Pujols, 102 D.P.R. 313, 319 (1974). (Bastardillas nuestras.)


(10) CAMARA DE REPRESENTANTES: CUATRIENIO 1949-52, total miembros 89, total abogados 7=7%; CUATRIENIO 1953-1956, total miembros 64, total abogados 11 = 11%; CUATRIENIO 1957-60, total miem-bros 63, total abogados 13=21%; CUATRIENIO 1961-64, total miembros 64, total abogados 13=20%; CUATRIENIO 1964-68, total miembros 64, total abogados 13=20%; CUATRIENIO 1968-72, total miembros 51, total abogados 17=33%; CUATRIENIO 1973-76, total miembros 52, total abo-gados 15=29%; CUATRIENIO 1977- , total miembros 51, total abogados 11=22%.


(11)Como cuestión de realidad, ante todo primer nombramiento a la judicatura, no es posible que el abogado legislador posea elementos de juicio valorativos excepcionales originados en haber postulado ante dicho candi-dato con anterioridad.


(12)El Decano Jaime Fuster observa:
“El segundo tipo de intervención [del abogado] es como consejero. Ya sea como deponente en vistas legislativas, o como un funcionario de la ofi-cina de servicios legales de la legislatura, o como un consultor especial con-tratado para estudiar un problema en particular, el abogado participa para asegurar una redacción efectiva de los estatutos, para lograr que los pro-yectos de ley sean consistentes y estén en armonía con la legislación vigente, y para delimitar lo que la legislatura puede o no puede hacer legalmente. En cualquiera de estas funciones el abogado influye en la determinación de la política pública.” La Misión del Abogado en el Mundo Contemporáneo, 36 Rev. Jur. U.P.R., 585 (1967).


(13) “Aunque se podría argumentar que en este aspecto en particular los abogados no participan como abogados sino en su capacidad de políticos, puede afirmarse que la popularidad de los abogados con el electorado radica en parte en la noción popular de que la familiaridad de los abogados con la ley los califica especialmente para servir como legisladores. Parece ser claro también que la propensión de los abogados a servir como legisladores es fomentada parcialmente por su educación legal y por estar conscientes del beneficio que acrecerá a su práctica privada en virtud de su ocupación como legisladores. Estos hechos sugieren que el predominio de los abogados en los cuerpos legislativos es en parte el resultado de ser ahogado. Sin embargo, no obstante este punto, el hecho esencial es que sí participan como legisladores en el proceso legislativo.” Fuster, op. cit.


(14) Para toda persona familiarizada con las exigencias específicas que requiere la constante tramitación de casos ante los tribunales — tales como investigación de hechos, entrevistas de partes y testigos, preparación de documentos, descubrimiento de prueba, comparecencia en las salas de jus-ticia y otros — es evidente que el binomio de abogado-legislador y practicante es una ardua y compleja tarea. La lectura de los diarios de sesiones pone de manifiesto ocasiones en que el legislador tiene que solicitar se le excuse de participar en determinada sesión para poder asistir a un caso, o en la alternativa, pedir su suspensión.


(15) Dispone in fine:
. . todo miembro de la Asamblea Legislativa gozará de inmunidad parlamentaria por sus votos y expresiones en una y otra Cámara o en cualquiera de sus comisiones.” Art. Ill, Sec. 14.


(16)Diario de Sesiones, on. cit., 758.


(17) Eastland v. United States Servicemen’s Fund, 421 U.S. 491 (1974) y casos citados: Doe v. McMillan, 412 U.S. 306, 312-313 (1973); United States v. Brewster, supra; Gravel v. United States, 408 U.S. 606, 623 n. 14 (1972); Powell v. McCormick, 395 U.S. 486, 502-503 (1969); Dombrowski v. Eastland, 387 U.S., at 84-85; United States v. Johnson, 383 U.S. 169, 184-185 (1966); Barr v. Matteo, 360 U.S. 564, 569 (1959).


(18)“Se entenderá por normas morales, aquellas que su cumplimiento queda exclusivamente a cargo de la conciencia, única instancia de procurar su cumplimiento. Para caracterizar a esta intervención tal vez no sea acer-tado hablar de la coacción de la conciencia, por más que la conciencia exija la observancia del ordenamiento moral. Por normas legales se entenderá que son aquellas caracterizadas por su fuerza obligante y su coacción, acompañadas por la sanción penalizadora al no cumplirse con ellas. Con base en el rasgo de la coactividad diré que el derecho se impone al amparo de una fuerza coactiva exterior, mientras que hay normas que no pueden ser impuestas mediante coacción exterior alguna, puesto que ordenan una acti-tud interior, a las que llamaré normas morales y que integran un ordena-miento moral. Así resultará que la esencia de las normas morales será el de que su observancia no es susceptible de ser promovida mediante coac-ción exterior.” Avilés Rodríguez, Responsabilidad Legal y Moral del Abogado, del Juez y del Ciudadano en la Administración de la Justicia, 29 Rev. C. Abo. P.R. 119, 120 (1968-69).


(19)“Los derechos del abogado no son atributos exclusivos ni pre-rrogativas; están equilibrados por deberes. Aún más: los deberes están en primer término; no son sólo sus deberes de índole profesional, ya de carác-ter ético, ya de carácter científico relativamente, sino, y sobre todo, aquellos deberes de carácter público. Aún no reglamentada como ya debería estar la profesión de abogado, ella es, en algún modo, de interés público, puesto que actúa en la administración de justicia y coopera al mantenimiento del orden jurídico. Precisamente esa función le crea incompatibilidades morales y profesionales.” Bielsa, op. cit., 221.


(20) Serrano Geyls, R., Los Perseguidores de Ambulancias, 28 Rev. C. Abo. P.R., 332 (1963).


(21)“E1 principio aplicado en dichas opiniones [16, 30, 34, 77, 118 y 134] es que el ahogado que ostenta un cargo público debe evitar toda con-ducta que pudiera hacer creer a un lego que el abogado está utilizando su posición pública para promover su éxito profesional o interés personal.” A.B.A., Opinión 192 (1939).


(22) Tampoco es oponible la preocupación en torno a que una vez aceptado el principio envuelto se reglamente por el Poder Judicial ilimi-tadamente la postulación del abogado legislador ante las distintas agencias administrativas, pues bajo nuestro derecho vigente, toda determinación de un organismo administrativo puede ser objeto de revisión judicial, que-dando de esta manera reducido y salvado el aspecto sobre noción pública errónea de influencia indebida ante los tribunales.


(23)Entre otra literatura consultada sobre ética profesional jurídica: Morgan & Rotunda, Professional Responsibility (1976); Wise, Legal Ethics, 2d ed. (1970); Roscoe Pound, Law and Morals (The McNair Lee-*776tures) (1969); Passi Lanza, Breve Comentario de un Fecundo Congreso— Las Primeras Jornadas Nacionales de Etica de la Abogacía, 130 Rev. Jur. Argentina La Ley, 949-966 (1968); Smith & Stevens, Lawyers and the Courts (1967); Lawyer’s Ethics, Carlin & Russell Sage Foundation (1966); Mark M. Orkin, Legal Ethics (1957); Legal Studies of the Opinions on Professional Ethics, William Nelson Crownwell Foundation, Columbia University Press, N.Y. (1956).


(24)Bajo los razonamientos expuestos, a mi juicio resulta impos-ponible que todo abogado que pertenezca a la Comisión de Nombramientos Judiciales del Gobernador y su equivalente en el Colegio de Abogados examine si existe conflicto con la norma ética tutelada y adopte el curso de acción correspondiente.


(25)“Los campos profesionales se caracterizan además por la existen-cia de criterios ideales de superación, de objetivos qne jamás se alcanzan en su totalidad, pero cuya incitación mantiene en forma a la clase profesional. Si esos criterios valorativos se descartan y si desaparecen las instancias ejemplares, se pierde la visión del debe ser y queda desmoralizada e inverte-brada la profesión.
“Estos criterios del debe ser están relacionados también con la llamada ética profesional que en nuestros tiempos por desgracia ha subrayado más las consideraciones que se deben entre sí los profesionales que las obliga-ciones superiores contraídas con el público no profesional y con los valores indispensables a su ministerio. A fin de cuentas nuestra estatura profesional la determina la dirección en que se encamina nuestro proceder cotidiano, si hacia los ideales de excelencia o los ideales de conveniencia.” Benitez, J., La Función Social del Abogado, 17 Rev. C. Abo. P.R., 233 (1957).


(26) Su texto modificado leería del siguiente modo:
“Existe una insalvable incompatibilidad entre el ejercicio de la aboga-cía ante el Tribunal de Primera Instancia — directamente o mediante aso-ciados o delegados — y la intervención, como miembro de una Comisión del Senado, en la consideración de nombramientos de jueces y fiscales pen-dientes ante dicha Comisión.”


(27)Anotamos: la aprobación el 1ro. de abril de 1977 por el Senado de los Estados Unidos de América de un Código Oficial para Regir la Con-ducta de sus Miembros (Senate Resolution 110); como dato interesante, la inexistencia ante el Senado Federal de una Comisión de Nombramientos; y como antecedente congresional, la Ley Federal Sobre Conflictos de In-tereses (18 U.S.C.A. secs. 204-18) que en lo pertinente dispone:
“Todo aquel que siendo miembro del Congreso, Miembro Electo al Con-greso, Delegado del Distrito de Columbia, Delegado Electo del Distrito de Columbia, Comisionado Residente o Comisionado Residente Electo, practi-care en la Corte de Reclamaciones, será castigado con una multa que no excederá $10,000.00 o recluido por un término que no excederá dos años, o ambas penas, y estará impedido de ocupar un cargo de honor, confianza o remunerado en los Estados Unidos.” (Bastardillas nuestras.)